Citation Nr: 1220097	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-46 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1978 to September 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a 
June 2003 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening service connection for schizophrenia.  

Although the RO declined to reopen service connection for schizophrenia in the June 2003 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

By decision dated in March 2011, the Board denied reopening service connection for schizophrenia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand.  

The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision which denied reopening service connection for schizophrenia.  The Joint Motion for Remand specifically stated that the Board needed to adequately explain its consideration of an October 2008 statement from the Veteran's sister ("Ms. BL"), and determine whether the October 2008 statement was new and material evidence in regard to the Veteran's claim to reopen service connection for schizophrenia.

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the Veteran's claim to reopen service connection for schizophrenia that remains on appeal.


FINDINGS OF FACT

1.  Service connection for schizophrenia was last denied by the RO in a June 2003 rating action, which found that new and material evidence had not been received to reopen service connection for schizophrenia; the Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the June 2003 decision denying reopening service connection for schizophrenia, the additional evidence that was not previously considered is cumulative, and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2003 RO decision that denied reopening service connection for schizophrenia became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence not having been received, the claim of service connection for schizophrenia is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  An October 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as schizophrenia, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

New and Material Evidence - Legal Criteria

Service connection for a psychosis was first denied by the RO in a July 1983 rating decision on the basis that a psychosis was not demonstrated and that the diagnosed psychiatric disabilities of an adjustment disorder with depression and a mixed personality disorder were not disabilities for which compensation benefits could be granted.  Service connection for schizophrenia was then denied by the Board in a June 1988 decision that was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Service connection or reopening was again denied by the RO in September 1989, February 1991, March 1995, September 1995, May 1998, 
June 2001, January 2002, and June 2003 rating decisions (denial of reopening).  The Veteran did not appeal any of these determinations, which became final.  

The last disallowance on any basis is to be final.  Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, the June 2003 RO rating decision that denied reopening service connection for schizophrenia is considered to be the last final decision on this issue.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  It is noted that a 
November 2006 RO decision that denied service connection for posttraumatic stress disorder (PTSD) is not considered to be a part of this chain of denials as this is for a separate and distinct disability.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence).  

In September 2008, the Veteran filed to reopen service connection for schizophrenia.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Service Connection for Schizophrenia

The bases for denial of reopening of the June 2003 rating decision were that there was still no new and material evidence to establish the onset of schizophrenia in service, a psychosis to a compensable degree within one year of service separation, or competent evidence of nexus of currently diagnosed schizophrenia to service.  Evidence of record at the time of the June 2003 rating decision that denied reopening service connection for schizophrenia includes the service treatment records (STRs) that showed that the Veteran did not have complaints or manifestations of a psychiatric disability while he was on active duty or until an April and May 1983 post-service period of hospitalization at a VA facility at which time an adjustment disorder with depression and a mixed personality disorder were diagnosed.  Schizophrenia was first manifested several years after service, as reflected by reports of VA outpatient treatment for schizophrenia dated from 
March to June 1987.  Schizophrenia has been consistently diagnosed in private and VA treatment records over the years since that time.  

Also of record for consideration at the time of the June 2003 RO decision were statements made by the Veteran to the effect that he had first been affected with schizophrenia during service and that the disability existed since active duty.  In an April 1983 VA treatment record, the Veteran reported symptoms of depression for the past nine months.  The Veteran also reported symptoms of confusion, anxiety, and suicidal ideation.  On psychiatric examination, the VA examiner reported the Veteran evidenced obsessive thinking and rumination, circumstantial thought, and incomplete insight.  The VA examiner opined that there was no indication of a schizophrenic process.

Other evidence of record at the time of the June 2003 RO decision included an April 1987 VA treatment record, where the Veteran reported that he had heard voices in his head during active service and since separation from service.  In an August 1987 VA treatment record, the Veteran reported that his father died in 1981, the same year as the Veteran's separation from active service, and that he started having symptoms of depression and auditory hallucinations at that time.  In a September 1987 statement, the Veteran wrote that he had heard voices in his head during active service and those symptoms had continued since his separation from service.  In an October 1989 statement, the Veteran wrote that since separation from service in September 1981, he had suffered symptoms of depression and emotional problems.  

In a December 1994 VA treatment record, the Veteran reported that symptoms of depression, paranoia, and insomnia began in service and had been continuous since service separation.  The Veteran also reported feeling that his thoughts were being controlled by some external force.  The Veteran's brother reported that the Veteran had not been sleeping well and reported a history of paranoia and being socially withdrawn.  The Veteran's sister also reported that the Veteran had a history of saying things that did not make sense and the Veteran's then current wife reported a history of paranoia and auditory hallucinations.  

In a March 1995 VA treatment record, the VA examiner reported that the Veteran had a history of paranoia and delusions.  In a February 1998 VA treatment record, Ms. BL reported that the Veteran was in bad shape and had been living in a place that he had not kept up.  Ms. BL also reported that she tried to rent an apartment for the Veteran, but that he ran off before she could help him.  In a May 1999 VA treatment record, the Veteran reported that he had taken the fillings out of his teeth, because they made him feel paranoid.  

In a May 2003 statement, the Veteran's sister ("Ms. RC") wrote that the Veteran's attitude changed when he came home on leave after completing basic training.  
Ms. RC reported that the Veteran would state that he heard voices in his head during active service and further reported that after the Veteran returned home from active service, he was depressed, would talk to himself, and would not interact with family or friends.  Ms. RC also described how the Veteran removed the fillings from his teeth, because he believed they contained transmitters and how the Veteran would not watch TV, because he believed it was the work of the devil.  In a 
May 2003 statement, Ms. BL wrote that during service and after separation from service, the Veteran would make irrational statements and not be able to hold a normal conversation.  Ms. BL also described how the Veteran removed the fillings from his teeth, because he believed they contained transmitters, and would also hear voices that no one else could hear.  

In a June 2003 rating decision, based upon review of the evidence of record listed above, the RO denied service connection for schizophrenia on the basis that, although new evidence had been submitted, the evidence was not material in that the evidence did not tend to show that the Veteran's schizophrenia was related to service or manifested to a degree of 10 percent within one year thereafter.

In support of the current application to reopen service connection for schizophrenia, the Veteran has submitted additional lay statements from Ms. RC and Ms. BL, additional treatment records showing a continued diagnosis of schizophrenia, and statements that he had first experienced schizophrenia during service and in the years immediately following service.

In an October 2008 statement, Ms. BL wrote that the Veteran was depressed after separation from service and that he would camp in his room, eat cold canned goods, and not leave his room for days at a time.  Ms. BL also reported that the Veteran would leave home unexpectedly and that a family friend stated that the Veteran was "out of touch with reality."  In an April 2012 statement, Ms. RC wrote that the Veteran was very standoffish after separation from service and that he would sleep for most of the day and avoid contact with family members and friends.  

The Board finds that these statements, specifically the October 2008 statement by Ms. BL, are redundant and cumulative of the lay and medical evidence of record at the time of the June 2003 rating decision.  In an October 2008 statement, Ms. BL wrote that the Veteran was depressed after separation from service and that he would camp in his room, eat cold canned goods and talk to himself, and not leave his room for days at a time; however, she made these same contentions in previous December 1994 and May 2003 statements where she reported that after separation from service, the Veteran was depressed, would make irrational statements, and was socially withdrawn and isolated.  In an October 2008 statement, Ms. BL also wrote that the Veteran would leave home unexpectedly; however, she made this same contention in a February 1998 VA treatment record where she reported that she tried to rent an apartment for the Veteran, but that he ran off before she could help him.  The Board finds that Ms. BL's new October 2008 statement just repeats contentions she made earlier in December 1994, February 1998, and May 2003 statements.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  

In an April 2012 statement, Ms. RC wrote that the Veteran was very standoffish after separation from service and that he would sleep for most of the day and avoid contact with family members and friends; however, she made these same contentions in a previous May 2003 statement where she reported that after separation from service, the Veteran was depressed, would talk to himself, and would not interact with family or friends.  The Board finds that Ms. RC's new 
April 2012 statement just repeats contentions she made earlier in a May 2003 statement.  Id.

The old evidence also included an April 1983 VA treatment record, where the Veteran had already reported symptoms of depression, confusion, and anxiety since service separation.  In a previous September 1987 statement, the Veteran wrote that he had heard voices in his head during active service and those symptoms had continued since his separation from service.  In a previous October 1989 statement, the Veteran wrote that since separation from service in September 1981, he had suffered symptoms of depression and emotional problems.  In the December 1994 VA treatment record, the Veteran reported feeling that his thoughts were being controlled by some external force.  

As noted above, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The above-listed criteria are conjunctive, not disjunctive; therefore, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The Board further finds that there is no indication that this evidence raises a reasonable possibility of substantiating the claim.  The Veteran's representative contends that the October 2008 statement by Ms. BL tends to support that the Veteran's schizophrenia had its onset within the one year presumptive period for schizophrenia.  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree (10 percent) must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 
38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).

The schedular criteria for schizophrenia incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2011).  The DSM-IV defines psychosis as a component of certain serious mental disorders, including schizophrenia, in which a person loses touch with reality and can include delusions and hallucinations.  A rating of 10 percent is warranted for schizophrenia if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, DC 9203 (2011).  Medical evidence reflects that schizophrenia was not initially identified/diagnosed until March 1987, six years after the Veteran's discharge from service.  In the April 1983 VA treatment record, a little over one year after the Veteran's separation from service, the VA examiner opined that that there was no indication of a schizophrenic process.  The VA examiner also reported that the Veteran was not on any medication and was competent and able to work.  In a July 1989 Social Security Administration (SSA) "Vocational Report," the Veteran reported being employed from October 1981 to April 1983.  

Accordingly, the lay and medical evidence submitted since the June 2003 rating decision, specifically the October 2008 statement by Ms. BL, does not raise a reasonable possibility of substantiating a claim of service connection for schizophrenia on a presumptive basis.  In the October 2008 statement, Ms. BL does not contend that the Veteran was taking any medication for a psychotic disorder within one year of separation from service or that the Veteran's symptoms interfered with his ability obtain employment.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the Veteran's case and which supports the previous denial cannot trigger a reopening of the claim).  In the October 2008 statement , Ms. BL also reported non-psychotic symptoms of irrational thoughts and strange behavior within one year of separation from service, but these do not constitute symptoms of a psychosis as defined by the DSM-IV.  Id.

The Veteran and his representative have also contended that the Veteran's schizophrenia is related to his active service.  The statements made by the Veteran concerning causation are duplicative of statements made earlier by the Veteran and considered prior to the June 2003 rating decision.  Also, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon the discussion above, the Board finds that the additional evidence of record received since the June 2003 rating decision is cumulative, and does not establish the onset of schizophrenia in service, schizophrenia to a compensable degree within one year of service separation, or competent evidence of nexus of currently diagnosed schizophrenia to service.  As such, there is no indication that this evidence raises a reasonable possibility of substantiating the claim for schizophrenia.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for schizophrenia is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


